 

Exhibit 10.27

 

JOINDER BY AND AGREEMENT OF ORIGINAL INDEMNITOR

 

The undersigned, R. RAMIN KAMFAR (individually and collectively, “Original
Indemnitor”) being the guarantor/indemnitor under the Guaranty and the
Environmental Indemnity executed in connection with the Loan described in the
Note and Mortgage Assumption Agreement (“Agreement”) to which this Joinder by
and Agreement of Original Indemnitor (“Original Indemnitor Joinder”) is
attached, hereby represents and warrants to, and acknowledges and agrees with,
Lender the following:

 

1.          Defined Terms. All capitalized terms used in this Original
Indemnitor Joinder, unless defined herein, shall have the meanings given such
terms in the Agreement.

 

2.          Reaffirmation of Guaranty and Environmental Indemnity. The Guaranty
and the Environmental Indemnity constitute the valid, legally binding obligation
of Original Indemnitor, enforceable against Original Indemnitor in accordance
with their respective terms. By Original Indemnitor’s execution hereof, Original
Indemnitor waives and releases any and all defenses, affirmative defenses,
setoffs, claims, counterclaims and causes of action of any kind or nature which
Original Indemnitor has asserted, or might assert, against any of Lender Parties
which in any way relate to or arise out of the Guaranty and the Environmental
Indemnity or any of the other Loan Documents, excluding the release of Original
Indemnitor contained herein.

 

3.          Agreements of Original Indemnitor. Original Indemnitor consents to
the execution and delivery of the Agreement by Original Borrower and New
Borrower and agrees and acknowledges that, except as set forth in Section 3.2 of
the Agreement and Sections 5 and 6 below, the liability of Original Indemnitor
under the Guaranty and the Environmental Indemnity shall not be diminished in
any way by the execution and delivery of the Agreement or by the consummation of
any of the transactions contemplated therein, including but not limited to the
Requested Actions.

 

4.          Authority Representations by the Original Indemnitor. The execution
and delivery of, and performance under, this Original Indemnitor Joinder, the
Guaranty and the Environmental Indemnity by Original Indemnitor will not (a)
violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to Original Indemnitor or (b) result in a breach of or constitute
or cause a default under any indenture, agreement, lease or instrument to which
Original Indemnitor is a party or by which the Project may be bound or affected.

 

 

 

 

5.          Release of Original Indemnitor under Guaranty. Notwithstanding
anything to the contrary in this Original Indemnitor Joinder, the Security
Instrument, or the other Loan Documents, Original Indemnitor’s obligations
hereunder and under the Guaranty shall not apply with respect to, and by
acceptance of this Original Indemnitor Joinder, Lender agrees that Original
Indemnitor is hereby released from personal liability for any and all of
Original Indemnitor’s obligations under the Guaranty (the “Guaranteed
Obligations”) for acts or events occurring or obligations arising after the
Acquisition Date except for: (a) any material misrepresentation of Original
Indemnitor in this Original Indemnitor Joinder or any other document executed by
Original Indemnitor in connection herewith, (b) Guaranteed Obligations that are
caused by Original Borrower and/or Original Indemnitor and/or any of their
agents, and/or (c) the environmental obligations under Section 1.1(b)(i) of the
Guaranty as it relates to Section 10.1(ii) of the Loan Agreement (the
“Environmental Indemnity Obligations Under Guaranty”) occurring after the
Acquisition Date if such Environmental Indemnity Obligations Under Guaranty are
(a) caused by Original Borrower, Original Indemnitor and/or any of their agents
or (b) result from the existence of conditions existing prior to the Acquisition
Date or migrating to or from any portion of the Project prior to the Acquisition
Date, or result from a violation of Environmental Laws (as defined in the
Environmental Indemnity) prior to the Acquisition Date. For purposes of this
Original Indemnitor Joinder, Original Indemnitor shall bear the burden of
proving when Hazardous Substances (as defined in the Environmental Indemnity)
first existed upon, about or beneath the Project or began migrating to or from
the Project and when a violation of Environmental Laws first occurred; provided
however, the foregoing burden of proof is for the benefit of Lenders, its
successors and assigns, and is not for the benefit of any third party.

 

6.          Release of Original Indemnitor Under Environmental Indemnity.
Notwithstanding anything to the contrary in this Original Indemnitor Joinder,
the Security Instrument or the Loan Documents, Original Indemnitor’s obligations
hereunder and under the Environmental Indemnity shall not apply with respect to,
and by acceptance of this Original Indemnitor Joinder, Lender agrees that
Original Indemnitor is hereby released from personal liability for all acts or
events occurring or obligations arising under the Environmental Indemnity
(“Environmental Indemnity Obligations”) after the Acquisition Date unless such
Environmental Indemnity Obligations are: (a) caused by Original Borrower,
Original Indemnitor and/or any of their agents, or (b) result from the existence
of conditions existing prior to the Acquisition Date or migrating to or from any
portion of the Project prior to the Acquisition Date, or result from a violation
of Environmental Laws prior to the Acquisition Date. For purposes of this
Original Indemnitor Joinder, Original Indemnitor shall bear the burden of
proving when Hazardous Substances first existed upon, about or beneath the
Project or began migrating to or from the Project and when a violation of
Environmental Laws first occurred; provided however, the foregoing burden of
proof is for the benefit of Lender, its successors and assigns, and is not for
the benefit of any third party.

 

7.          Confirmation of Representations. By its execution hereof, Original
Indemnitor confirms the representations and warranties and agrees to the
covenants regarding Original Indemnitor set forth in the Agreement.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

 

 

 



The undersigned Original Indemnitor has executed and delivered this Original
Indemnitor Joinder to be effective as of the date of the Agreement.

 

    ORIGINAL INDEMNITOR: Witnesses:           /s/ Christopher J. Vohs   /s/ R.
Ramin Kamfar Print Name: Christopher J. Vohs   R. RAMIN KAMFAR        

 

/s/ Philip Mendlow       Print Name: Philip Mendlow               STATE OF NEW
YORK )       ) SS:     COUNTY OF NEW YORK )                      

 

The foregoing instrument was acknowledged before me this 1 day of April, 2014,
by R. RAMIN KAMFAR. He is X personally known to me or __ produced
_______________________ as identification and did not take an oath.

 

    /s/ Dale Pozzi     Notary Public     Print Name: Dale Pozzi

 

My Commission Expires: Jan 28, 2017       [Notarial Seal]       DALE POZZI  
NOTARY PUBLIC-STATE OF NEW YORK   No. 01PO6275397   Qualified in New York County
  My Commission Expires January 28, 2017  

 

[ORIGINAL INDEMNITOR’S SIGNATURE PAGE TO JOINDER]

 



 

